DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments with respect to the rejection of Claim 4 under 35 USC 112(b) have been fully considered and are sufficient to overcome the rejection.  The rejection of Claim 4 under 35 USC § 112(b) has been withdrawn.
Applicant's arguments and amendments of Claim 1 have been fully considered but they are not persuasive with respect to rejection under 35 USC § 102(a)(1). Applicant’s amendment is not sufficient to traverse the rejection. With respect to the cited program from Kitatsuji, applicant argued that “There is nothing in that program equivalent to a trigger signal which might initiate a common control process but also might not. For at least these reasons, Kitatsuji fails to anticipate Independent Claim 1 as presented herein,” but Kitatsuji goes on to teach an operator inputting instructions to start the program, which is a trigger signal containing robot relating information (the program) that the controller evaluates to determine whether to perform cooperative or independent actions with the robots (see Claim 1 analysis below).
Applicant's arguments with respect to the rejection of Claims 4-5, 7-8 under 35 USC § 103 have been fully considered but they are not persuasive. Kitatsuji anticipates amended Claim 1, therefore Claims 4-5 and Claims 7-8 do not depend on an allowable claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitatsuji et al (US 7282882; hereinafter referred to as Kitatsuji).
Regarding Claim 1, Kitatsuji teaches a method for controlling an arrangement (see at least col. 2 line 52) of a first robot (see at least master robot Ra in col. 27 lines 1-5) and a second robot (see at least slave robot Rb in col. 27 lines 1-5), the method comprising: 
controlling the first robot with a first control process (see at least .PROGRAM master()  in Fig. 17 and col. 27 line 15 to col. 28 line 27); and 
controlling the second robot with a second control process (see at least .PROGRAM slave() in Fig. 17 and col. 28 line 27 to col. 29 line 9); 
evaluating a trigger signal (see at least “For example, the input unit of the teach pendant 140 is realized by a touch panel and a button. The input unit, when operated by an operator, inputs an instruction from the operator” in col. 9 lines 62-65, the instruction from the operator is interpreted as a trigger signal) at a common control processor (see at least controller 30 in Fig. 2 interpreted as a common control processor) to determine whether to initiate a common control process (see at least “Further, by the input unit installed in the controller 30, the robot relating information may be inputted directly” in col. 13 lines 16-17 and “the robot relating information includes cooperative operation information…The cooperative operation information is information indicating whether , 
wherein the common control process includes, during a first period of a work operation, matching movements of the first robot and the second robot to one another (see at least Step 4 to Step 16 of .PROGRAM master(), cooperative operation starting and ending in col. 4 line 38 to col. 28 line 15) and, wherein a second period of the work operation includes independent movement by the first robot and the second robot, (see at least independent operation during .PROGRAM master()  Steps 1-3 in col. 27 lines 21-38 and Steps 16-20 of .PROGRAM master() in col. 28 lines 13-26).
Regarding Claim 2, Kitatsuji teaches the method as claimed in claim 1 (see Claim 1 analysis), wherein the first control process and the second control process are executed by a central controller (see at least main controller calculating the movement positions for each robot and giving the positions to the sub-controllers for each robot in col. 2 lines 53 to col. 3 line 4). 
Regarding Claim 3, Kitatsuji teaches The method as claimed in claim 2 (see Claim 2 analysis), wherein the first control process and the second control process are coupled to one another and matched by the central controller (see at least second CPU of main controller executing synchronous or cooperative control of the robots, and on the basis of master robot calculations, calculates the positions of the slave robot in col. 11 lines 64 to col. 12 line 3).
Regarding Claim 6, Kitatsuji teaches the method as claimed in claim 1 (see Claim 1 analysis). 
wherein at least one of the first control process (see at least .PROGRAM master()  in Fig. 17 and col. 27 line 15 to col. 28 line 27) and the second control process (see at least .PROGRAM slave() in Fig. 17 and col. 28 line 27 to col. 29 line 9) includes sequence planning (see at least planned sequence of Steps 1-20 if .PROGRAM master() and planned sequence of Steps 1-10 in .PROGRAM slave() in col. 27line 15 to col. 28 line 27 ) and sequence control (see at least Steps of .PROGRAM master() executed by robot Ra and .PROGRAM slave() executed by robot Rb in col. 27 lines 10-14 ) of the work operation (see at least movement route of work operation in Fig. 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitatsuji in view of Bernhardt et al (WO 2005105389;see attached original document and English translation of description, hereinafter referred to as Bernhardt).
Regarding Claim 4, Kitatsuji teaches the method as claimed in claim 1 (see Claim 1 analysis).  
Kitatsuji fails to teach the following, but Bernhardt does teach wherein, during the first period of the work operation, a controller associated with the first robot executes  both the first control process and the second control (see at least program control of the master robot taking control of the device on page 2 lines 71-75; see at least program controls of the two robots coupled in such a way that first robot acts as the master and second robot acts as the slave and master robot directing movement of the slave robot on page 5 lines 191-195; see first control system located on first robot in Fig. 1 element 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kitatsuji to incorporate the teachings of Bernhardt wherein the control processes are carried out on the first robot. The purpose to incorporate the teachings of Bernhardt would be to avoid excessive wires or wireless connection lag during a cooperative robot task. 
Regarding Claim 5, Kitatsuji as modified by Bernhardt teaches the method as claimed in claim 4 (see Claim 4 analysis). Kitatsuji further teaches wherein the first control process (see at least .PROGRAM master()  in Fig. 17 and col. 27 line 15 to col. 28 line 27)   and the second control process (see at least .PROGRAM slave() in Fig. 17 and col. 28 line 27 to col. 29 line 9) are coupled to one another in a master-slave arrangement (see at least operation plan including cooperative information indicating master and slave robot controlled to operate in linked motion with the master robot in col. 5 line 6-28), wherein the first process operates as the master process and the second process operates as the slave process (see at least .PROGRAM master()as first process and .PROGRAM slave() as second process in Fig. 17) 
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitatsuji in view of Watanabe et al (EP 0704780; hereinafter referred to as Watanabe).
Regarding Claim 7, Kitatsuji teaches the method as claimed in claim 1 (see Claim 1 analysis), Kitatsuji fails to teach the following, but Watanabe does teach wherein coupling is initiated when the second robot enters an effective radius of the first robot (see at least Fig. 2A and switching to dual-arm cooperative state when the pair of traveling bases are brought closest to each other in col. 5 lines 10-15). Note the effective radius in Watanabe is interpreted to be the distance between the robot arms when they are in the predetermined position at which the travel controller stops the bases to switch to cooperative work (see col. 4 lines 20-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kitatsuji to incorporate the teachings of Watanabe wherein coupling is initiated when the second robot enters an effective radius of the first robot. The purpose to incorporate the teachings of Watanabe would be to maximize effectiveness and work area for both independent work and cooperative work (see col. 5 lines 35-41)
Regarding Claim 8, Kitatsuji as modified by Watanabe teaches The method as claimed in claim 7 (see Claim 7 analysis). Kitatsuji further teaches wherein: the first robot comprises a stationary cell (see at least robot 21 on floor 122 in Fig. 1).
Kitatsuji fails to teach the following, but Watanabe does teach and the second robot comprises a mobile unit (see at least travelling bases and R2 in Fig. 3-5); and coupling is initiated by docking the second robot to the robot cell of the first robot (see at . Note the switching to dual-arm cooperative state in Watanabe is interpreted as coupling described as “movements of the robots are carried out in a manner matched to one another” in Summary of applicant’s specification and coupling in Watanabe is interpreted as docking in applicant’s claim. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kitatsuji to incorporate the teachings of Watanabe wherein the second robot is mobile, and coupling is initiated by docking the robots. The purpose to incorporate the mobile robot of Watanabe would be to maximize effectiveness and work area for both independent and cooperative work (see col. 5 lines 35-41). The purpose to incorporate docking the robots would be to increase stability and accuracy (see col. 9 lines 41-51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (US 20170173796) discloses autonomous sequence planning and control of a mobile robot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/D.M.K./           Examiner, Art Unit 3666                                                                                                                                                                                             
/ABBY Y LIN/           Supervisory Patent Examiner, Art Unit 3666